United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 21-1386
                     ___________________________

                         United States of America

                                   Plaintiff - Appellee

                                     v.

                            William Soward, Jr.

                                Defendant - Appellant
                              ____________

                  Appeal from United States District Court
                 for the Southern District of Iowa - Central
                              ____________

                       Submitted: January 10, 2022
                          Filed: April 15, 2022
                             [Unpublished]
                             ____________

Before COLLOTON, KELLY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       William Soward, Jr. violated the terms of his supervised release by failing to
register as a sex offender. The district court1 revoked his supervised release and
imposed a below-Guidelines sentence of 9 months in prison, plus 48 months of
supervised release. Soward appeals that sentence, arguing that it is substantively
unreasonable. We affirm.

       “When we review the imposition of sentences, whether inside or outside the
Guidelines range, we apply a deferential abuse-of-discretion standard.” United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (quotation omitted).
“A sentence may be unreasonable if the district court fails to consider a relevant
factor which should have received significant weight; gives significant weight to an
improper or irrelevant factor; or considers the appropriate factors but commits a clear
error of judgment.” United States v. Davis, 859 F.3d 572, 574 (8th Cir. 2017)
(quotation omitted). “[I]t is nearly inconceivable that a sentence is so high as to be
substantively unreasonable and constitute an abuse of discretion when the district
court imposed a below-Guidelines sentence.” United States v. Bevins, 848 F.3d 835,
841 (8th Cir. 2017) (quotation omitted).

       After careful review of the record and the parties’ arguments on appeal, we
find no basis for reversal. The transcript of the sentencing hearing demonstrates that
the district court thoughtfully considered Soward’s mitigating factors, such as his
negative drug tests, employment history, and drug addiction. But the court
concluded that those mitigating factors were outweighed by his aggravating factors,
such as not telling the Probation Office where he was living, skipping drug tests, and
his lengthy criminal history. That is not an abuse of discretion. See United States
v. Brown, 992 F.3d 665, 673 (8th Cir. 2021) (“[Defendant]’s assertion of substantive
unreasonableness amounts to nothing more than a disagreement with how the district




      1
        The Honorable Stephanie M. Rose, Chief Judge, United States District Court
for the Southern District of Iowa.
                                      -2-
court chose to weigh the § 3553(a) factors in fashioning his sentence.”). We
accordingly affirm the judgment of the district court. 2
                       ______________________________




      2
       According to the Federal Bureau of Prisons website, Soward was released
from federal custody on October 18, 2021. See Find an Inmate, Fed. Bureau of
Prisons, https://www.bop.gov/inmateloc/. Typically, this would moot his appeal.
See United States v. Hill, 889 F.3d 953, 954 (8th Cir. 2018) (holding defendant’s
appeal of sentence was rendered moot by his release from federal custody).
However, Soward’s appeal challenges both his term of imprisonment and his term
of supervised release. Accordingly, Soward’s appeal is not moot. See United States
v. Maken, 510 F.3d 654, 656 n.3 (6th Cir. 2007) (“Even when an appellant has been
released from custody, his case is not moot so long as the appeal potentially
implicates the length of the appellant’s supervised release term.”) (quotation
omitted).
                                       -3-